Citation Nr: 0617701	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  01-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an earlier effective date than October 3, 2000 
for a total disability evaluation for post-traumatic stress 
disorder (PTSD) on a schedular basis or on the basis of 
individual unemployability (TDIU), to include permanence of 
total disability.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
October 1970 and from January 1971 to September 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office 

(RO) in St. Petersburg, Florida, that denied entitlement to a 
disability evaluation in excess of 30 percent for PTSD.  The 
veteran relocated during the appeal.  The VA RO in Jackson, 
Mississippi assumed jurisdiction and issued a rating decision 
in April 2001 that denied a rating increase, including 
entitlement to a TDIU.  

In November 2001 and September 2003 decisions, the Board 
remanded the case to the RO for further development.  On 
remand, the VA RO in Des Moines, Iowa issued two pertinent 
rating decisions.  In May 2004 it granted a 70 percent 
evaluation for PTSD from February 1, 1992, and in September 
2004 it granted entitlement to a TDIU, and permanency of 
total disability from October 3, 2000.  The RO issued notice 
in September 2004 and accepted correspondence in October 2004 
from the veteran's former representative as a notice of 
disagreement with the effective date for the total disability 
evaluation which subsumes the issue of the effective date for 
permanence of total disability.  The issue has been restated 
to reflect the posture of the appeal at this time.

The record shows that the veteran did not respond to the 
Board's letter in March 2006 that advised him of his 
representation options since his former attorney was no 
longer representing claimants before the VA.  Thus, the Board 
will proceed on the assumption that the veteran is 
representing himself at this stage of the appeal. 


FINDING OF FACT

From February 1, 1992, the veteran's PTSD symptoms are severe 
and have prevented substantially gainful employment; the PTSD 
symptoms have not improved since that date.




CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD, 
to include permanency of total disability, retroactive to 
February 1, 1992 have been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.340, 3.343, 3.344, 3.400, 4.7, 
4.16(c), 4.130, 4.132, Diagnostic Code 9411 (effective prior 
to and as amended effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was pending prior to November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In the 
decision below, the Board has granted the veteran's claim for 
an earlier effective date for a 100 percent evaluation for 
PTSD and permanency retroactive to February 1, 1992, and 
therefore the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the requirements of 
the VCAA have been met in this case, no harm or prejudice to 
the appellant has resulted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  See also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 


Analysis

This is an appeal in a claim for increase that the veteran 
filed with the RO in December 1991.  Pursuant to the RO 
decision in May 2004, the veteran's PTSD is evaluated as no 
less than 70 percent disabling for the entire appeal period 
prior to October 3, 2000.  Although a review of the recorded 
history of a disability is necessary in order to make an 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a claim 
for increase such as the veteran's, the regulations do not 
give past medical reports precedence over current findings 
where such current findings are adequate and relevant to the 
rating issue.  See Powell v. West, 13 Vet. App. 31 (1999), 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board has a 
duty to acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders including PTSD.  See 61 Fed. Reg. 
52695-52702 (1996).  Where, as here, the amended regulations 
expressly provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 4.15.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If there is only 
one such disability, this disability shall be ratable at 60 
percent or more.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

The provisions of paragraph (a) of this section are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c), effective 
March 1, 1989 (54 Fed. Reg. 4280, 4281, January 30, 1989) 
through November 6, 1996 (61 Fed. Reg. 52695, 52700, October 
8, 1996).  The record shows that PTSD is the veteran's only 
service connected disability.  

The rating schedule provisions for psychiatric disorders 
applicable to this matter provided a 70 percent evaluation 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation was 
assigned where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community and where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering 
the veteran demonstrably unable to obtain or retain 
employment.  (This element was interpreted as an independent 
basis for the 100 percent schedular evaluation.  See, for 
example, Johnson v. Brown, 7 Vet. App. 95 (1994)). Note (1). 
Social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Code 9411 (1996) (General 
Rating Formula for Psychoneurotic Disorders); effective prior 
to November 7, 1996.  

Under the newly effective regulatory changes, the schedule of 
ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).

The revised regulations provide that a 70 percent rating for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name warrant 
a 100 rating. 

The veteran's employment history, educational and vocational 
attainment, as well as his particular disability, are to be 
considered in making a determination on unemployability. 38 
C.F.R. §§ 3.340, 3.341 (2005). The term unemployability, as 
used in VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGC 75-91, 57 Fed. Reg. 
2317 (1992).

Two of the most important determinants of disability are time 
lost from gainful work and decrease in work efficiency.  The 
rating board must not under evaluate the emotionally sick 
veteran with a good work record, nor must it over evaluate 
his or her condition on the basis of a poor work record not 
supported by the psychiatric disability picture.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996), effective prior to November 7, 1996.  

The Board notes that 38 U.S.C.A. § 5110(a), (b)(2) provide 
that the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later, and unless specifically provided on 
basis of facts found.  See 38 C.F.R. §§ 3.400, 3.400(o)(1), 
(2).  In general, in a claim for increase where the increase 
does not precede the date of claim, the effective date is 
governed by the later of the date that it is shown that the 
requirements for an increased evaluation are met or the date 
the claim for an increased evaluation is received.  See, 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.  
A rating increase in an active appeal based upon an 
interpretation of existing regulation may be applied 
retroactively.  See for example VAOPGCPRECS 9-94 and 12-94.  
Thus the Board's determination that the rating increase 
should be applied retroactively for the entire period of the 
claim for increase is in accord with this interpretation of 
the regulations.

The RO has assigned a 70 percent schedular evaluation for 
PTSD from February 1, 1992 which followed the 100 percent 
evaluation under 38 C.F.R. § 4.29 for VA hospitalization from 
December 16, 1991 to January 31, 1992.  Thus, the question 
for consideration is whether the veteran can obtain the 
highest rating of 100 percent on a schedular basis or a TDIU 
for the period prior to October 3, 2000, either in whole or 
in part.  In essence, the RO in May 2004 applied the 
instructions in section 4.130, considering the entire 
history, when it assigned a 70 percent evaluation from 
February 1, 1992 after a retrospective psychiatric assessment 
in April 2003 characterized PTSD symptoms since 1991 as 
"moderate in degree" with the GAF 55.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994-
(DSM-IV)).  For example GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
major impairment in work or family relations or in judgment, 
thinking or mood.  See DSM-IV at 32.

In this regard, the summary of his hospitalization through 
January 1992 for PTSD noted he had not worked in six years.  
His July 1992 correspondence noted that he had good and bad 
periods and that his medication made it increasingly 
difficult to find gainful employment.  Contemporaneous 
outpatient reports indicate he was being seen regularly since 
his release from the hospital and looking for work.  
The summary of a brief VA hospitalization in February 1993 
showed the diagnoses were benzodiazepine addiction, and PTSD 
by history and noted that he quit work as a body shop helper 
a week earlier and sought hospital admission.  The record 
showed that he felt a family member would help him get a job.  
However, in the summary it was noted that his mental status 
history was viewed as not especially reliable.  The discharge 
summary noted PTSD by history.  The GAF score was 70/80.  

The VA vocational rehabilitation records show in February 
1993 VA considered the veteran rehabilitated in the early 
1990's after he completed training in barbering.  The record 
noted that late in 1991 he was employed as a barber-stylist 
and had done free-lance barbering.  A VA clinical record 
dated in August 1991 noted he was last employed as a barber 
in April 1991.  He reapplied for training early in 1993 and 
according to the record he did not reply to a July 1993 
request for additional information.   

The VA psychiatry examiner in June 1993 reported the veteran 
recently quit a job he held for three months because of job 
dissatisfaction.  According to the examiner, the veteran was 
indirect and evasive in responding and he displayed a blunted 
affect and a depressed mood, and he was slightly psychomotor 
agitated.  The examiner reported a GAF of 50 and concluded a 
personality disorder was at least as influential or mostly 
responsible for the veteran's unemployability.  However, at 
the VA general medical examination in July 1993 he reported 
working since June 1993 on a boat crew, and during the 
previous four months as a laborer.  A March 1994 progress 
report noted the veteran currently worked as a welder on call 
and was working 12-14 hour periods to job sites requiring 
travel.  A VA mental health clinic initial assessment dated 
in April 1994 noted the veteran reported jobs as a laborer, 
welder and mechanic, but admitted trouble staying with jobs 
stating "I usually lose it and leave".  

The VA hospitalized him for about two weeks in May 1994 for 
PTSD and it was reported he experienced increasing depression 
and that baseline symptoms had been increasing for several 
months.  His PTSD symptoms seemed to wax and wane during this 
admission and he displayed angry, and at times, threatening 
behavior.  The initial treatment plan noted PTSD and rule out 
ethanol abuse and showed a GAF score of 45-50.  At discharge 
his depression was improved and his PTSD symptoms were 
stable.  Recent job difficulties were noted as a stressor 
that brought him in.  The contemporaneous outpatient records 
noted he had worked full-time one week late in June 1994 
doing remodeling work, and then in September 1994 he is 
described as unemployed.  No change is reflected in 
subsequent reports through mid 1995, although he reportedly 
quit the job on account of irritability with his bosses.  An 
October 1994 information report indicated he reported 
$6,000.00 of income in the previous calendar year.  

The VA examiner in August 1995 noted complaints of bad dreams 
and panic attacks and what triggered them.  The veteran 
stated he avoided crowds.  His mental status was remarkable 
for a somewhat anxious and slightly irritable mood as was his 
affect.  On reexamination in September 1996 it was reported 
he was being followed at a VA mental hygiene clinic.  His 
mental status was remarkable for anxious affect and mood.  
The examiner reported a GAF score of 65 for what was 
described as a history consistent with PTSD.  Outpatient 
reports from late in 1995 note the veteran as employed on a 
full-time basis, although without further elaboration.

Outpatient reports note in May 1997 note that he appeared 
irritable and demanding and in June 1998 that his only income 
is VA compensation.  However, in July 1998 he stated that he 
worked four days a week on a garbage truck.  The record show 
infrequent contacts thereafter through early in 2000.

The same VA examiner as on the previous examinations saw the 
veteran in September 1997 and reported the veteran was last 
employed as a contractor three months ago.  The mental status 
was remarkable for mildly pressured speech, anxious affect 
and mood.  Again, the examiner reported the veteran gave a 
history consistent with PTSD.

The Social Security Administration (SSA) records contained 
the report of the veteran's private hospitalization from 
September to October 1997 for chemical dependency and 
psychiatric problems.  In summary, he reported that he was 
recently self-employed as a house painter and that his work 
history included barbering, welding, and construction.  The 
psychological evaluation showed the numerous Axis I diagnoses 
included PTSD and the GAF estimate was 60 at present and 70 
in the past year.  The final summary showed Axis I diagnoses 
were PTSD, bipolar disorder and substance abuse and 
dependence and the GAF was 75 at present and 85 the highest 
in the past year.  The same diagnostic formulation appeared 
on the initial psychiatric evaluation with a GAF score of 60.  
The mental status evaluation was remarkable for irritable 
mood, mildly pressured speech, poor short-term recall and 
poor concentration.  The examiner noted the veteran's chronic 
emotional disturbances were a source of significant 
liability.  The psychosocial assessment showed that he stated 
that he was a residential and commercial painter but that he 
had done numerous types of contract jobs.      

He reported in a TDIU application in September 2000 that he 
did construction work as a carpenter or painter and that he 
worked short term jobs for "to many contractors to 
mention".  He reported his disability affected full-time 
employment in 1990 and that he earned $3,500.00 in the past 
twelve months.  He reported completing four years of high 
school and having no other training or education since he 
became too disabled to work.   

The VA clinical record entry in January 2001 noted the 
veteran desired employment and that he worked in construction 
all his life.  He related that at his age most employers 
would not consider him for meaningful work and PTSD limited 
the jobs available.  The VA examiner in January 2001 reported 
the veteran stated he could no longer work due to PTSD 
symptoms.  The mental status was remarkable for depressed 
mood, mildly impaired concentration and poor insight.  In 
summary, the examiner stated the examination findings 
revealed a person who could not present himself appropriately 
for work in part due to active substance abuse.  He gave 
evidence of a PTSD that impaired his ability to function.  
The GAF score was 60 based on moderate symptoms and 
impairments of PTSD.  

The VA social worker in early 2002 provided a summary of the 
veteran's employment history through a personal interview of 
the veteran and collateral sources.  The interviewer stated 
it did not appear that the veteran could be trained for any 
type of gainful employment due to his "mental conditions".  
The veteran reported he had difficulty being around people, 
even in small groups.  His step-farther stated the veteran 
had really not been able to work since he returned from 
Vietnam.  He worked at the step-father's gas station before 
attending welding school and after that he worked in that 
field for over a year but had no full-time job since.  He 
reported that a recent two weeks of work had been the most be 
made in "five years".  The interviewer noted the veteran 
had been a VA-trained barber in the early 1990's, and that he 
stated he did well in the structured training but on the job 
he could not cope with less structure or deal with people.  
He stated he could not cope with the pressures of trying to 
work within deadline constraints as he would become nervous 
and have anxiety attacks.   

The VA examiner in April 2003 reviewed the record and opined 
that since 1991 the veteran's mental functioning including 
reported symptoms of PTSD included nightmares, flashbacks, 
poor socialization and suicidal ideation, irritability and 
high and low moods.  He also reported panic attacks.  The 
examiner stated that the PTSD symptoms were moderate in 
degree with sleep disturbance, hypervigilance, and anxiety 
and that there is no indication there had been any major 
variation in his symptoms and impairments from 1991 to 2003.  
The examiner did not identify any developmental disorder and 
stated it was not clear that PTSD had a significant influence 
on the veteran's substance abuse, although his lack of 
insight suggested it was primary.  The GAF score for PTSD was 
55.  Subsequent evaluations through March 2004 show the PTSD 
diagnosis with the GAF score from 37 to 50.

A VA examiner in April 2004 opined that the veteran's alcohol 
dependence may be related to his PTSD.  The examiner stated 
it was very difficult to separate the veteran's PTSD 
symptomatology from his other psychiatric disabilities but 
that symptoms such as irritability, nightmares, flashbacks 
and restless sleep were solely because of PTSD.  The examiner 
believed the current PTSD symptoms greatly limited the 
veteran's ability to find gainful employment.  The GAF score 
was 50 for PTSD.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) referring to 61 Fed. Reg. 52695, 52698 (Oct. 8, 
1996) for the VA rating principle that when it is not 
possible to separate the effects of the (service-connected 
and nonservice-connected) conditions, VA regulations require 
that reasonable doubt on any issue be resolved in the 
claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.

After carefully considering the information in the record 
regarding the impact of the veteran's PTSD on his 
employability, the Board concludes that for the entire period 
from February 1, 1992 the veteran should receive a 100 
percent schedular evaluation for PTSD in view of the 
probative evidence contained in this well developed record.  
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (and cases cited therein).  
Further, in evaluating the evidence and assigning relative 
probative weight, the Board has applied the benefit of the 
doubt rule liberally, as intended.  See 38 C.F.R. §§ 3.102, 
3.103(a), 4.6.

Read liberally, the veteran's argument all along has been 
that he is totally disabled on account of his PTSD and the 
matter of entitlement to a TDIU was an intertwined issue 
reasonably raised in the record.  For the period prior to 
November 7, 1996, the rating scheme in effect does not 
provide bright lines of demarcation between the various 
interval ratings.  Further, as noted previously, it provided 
a 100 percent evaluation where there was a demonstrable 
inability to obtain or maintain employment, and this was 
interpreted as an independent basis for the 100 percent 
schedular evaluation.  Johnson, supra.  Also, the alternative 
means of achieving a total schedular evaluation under section 
4.16(c) is determinative as will become apparent in the 
discussion that follows.  

In summary, for the period prior to November 1996, there were 
three formal VA examinations that supplement the VA 
vocational training records, VA outpatient records and VA 
hospital reports.  In addition, there is a review of the 
historical symptomatology in 2003, the social work summary of 
employment in 2002 and contemporaneous opinions that do not 
clearly dissociate various substance abuses from PTSD.  These 
are all relevant to the question of the impact of PTSD on 
employability during this period.  In summary, the 70 percent 
evaluation contemplates persistent symptoms that severely 
impair establishing and maintaining effective or favorable 
relationships or in obtaining or retaining employment. 

It is apparent from the record through 1996 that the 
veteran's employability was at best marginal, although it 
could not be precisely assessed or measured from the 
narratives on the formal examinations.  However, the picture 
seems relatively clear for no better than sporadic 
employment, particularly in view of the social work review of 
his employment after VA rehabilitation training.  The VA 
examiner in 1993 felt the PTSD was as likely responsible for 
unemployability.  The veteran expressed his inability to 
maintain employment in an April 1994 clinical report.  
Thereafter, references to employment do not show stability in 
a job or appreciable earnings reflecting such performance.  
The PTSD manifestations noted on the 2003 review were clearly 
evident with repeated references to irritable and anxious 
mood and affect.

Therefore, overall it appears there was substantial probative 
evidence that PTSD was totally disabling from the standpoint 
of employment.  That said, the veteran should receive the 
schedular 100 percent evaluation through section 4.16(c), in 
effect in February 1992, since PTSD is the only service-
connected disability and it is rated 70 percent disabling.  

In addition, the evidence subsequent to the changes 
effectuated in 1996 supports the continuation of the 100 
percent schedular rating when the VA and SSA records are 
fairly considered.  Overall, the predominating GAF scores 
were below 55 and consistent with no appreciable improvement 
of overall functioning as reflected in contemporaneous 
evaluations.  Also 38 C.F.R. §§ 3.343 and 3.344, weigh 
against any reduction in the 100 percent rating which, as a 
result of this decision.  See for example VAOPGCPREC 6-02 
applying protections from severance to retroactive initial 
grants of service connection for a period more than 10 years.

The provisions of sections 3.343 and 3.344 have remained in 
effect throughout the appeal period and they are applicable 
to the continuation of the 100 percent evaluation.  Under 
§ 3.343(a), which applies specifically to the continuation of 
total schedular disability ratings, the criteria that must be 
satisfied to effect a reduction are rather stringent.  For 
example, it is provided, inter alia, that an examination 
showing material improvement is not, alone, sufficient to 
justify a reduction unless it is found that the improvement 
was attained "under ordinary conditions of life, i.e., while 
working or actively seeking work..."  The version of 
§ 3.343(a) in effect in 1992 is in accord with the current 
version.  Unlike section 3.344, the provisions in section 
3.343 apply where a total schedular rating is in effect less 
than five years.

The Board has commented on the evidence that it determined 
was the most significant and probative.  In summary, the 
Board concludes that this evidence, overall, shows the 
veteran's psychiatric disability more closely reflects total 
disablement as contemplated in the 100 percent evaluation 
based on unemployability due to his PTSD under the rating 
scheme in effect prior to November 7, 1996.  Thereafter, 
there does not appear to have been appreciable improvement to 
warrant a changed rating at any time in the appeal period 
prior to October 3, 2000.  Furthermore, with the examiner's 
opinion in April 2003 that the veteran's PTSD symptoms or 
impairments had no major variation since 1991, the Board is 
inclined to conclude that permanency of total disability is 
established from February 1, 1992.  Section 3.340(b) provides 
that permanence of total disability will be taken to exist 
when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  Diseases of long 
standing which are actually totally incapacitating will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  The record viewed liberally shows 
the essential criteria are met without consideration of age.  

The issue of whether the veteran was entitled to a total 
disability evaluation based on TDIU prior to October 3, 2000 
is mooted with this decision granting a 100 percent schedular 
evaluation for PTSD from February 1, 1992.  In essence, with 
the grant of a 100 percent scheduler evaluation, there no 
longer exists any case or controversy as to the entitlement 
to a TDIU which is an alternative basis for the same 
evaluation.  Having resolved the veteran's claim on a 
schedular basis and thereby granting the maximum benefit, 
there is no longer a question or controversy regarding the 
entitlement to a TDIU rating.  The VA was obligated to 
consider a TDIU claim since the veteran did submit evidence 
of unemployability.  Roberson v. Principi, 251 F.3d 1378, 
1384 (2001); cf. Norris (Robert) v. West, 12 Vet. App. 413, 
419-21 (1999).  Nor are any exceptions to the mootness 
doctrine present.  See, for example, Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-
68 (1995) and Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  
See also, 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101 
and VAOPGCPREC 6-99.  See also ZP v. Brown, 8 Vet. App. 303 
(1995).  





ORDER

A schedular rating of 100 percent for PTSD, to include 
permanency of total disability, is granted from February 1, 
1992, subject to the regulations governing the payment of 
monetary awards.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


